DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responses to Amendments
The amendment filed April 12, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings and Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 13, 2022.
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. Applicant argues: 
(1) Yeo does not disclose that the control apparatus 100 is detachably connected to the display apparatus (see page 14 of Applicant’s Remarks); 
(2) Yeo does not disclose that the hole in the outer housing of the control apparatus 100 enables an establishment of an electrical connection between at least one of the audio input component or the integrated component and the main body (see page 16 of Applicant’s Remarks); and 
(3) Lee does not teach or suggest that the holes in the housing 143 accommodating cables 146 case enable establishment of an electrical connection between at least one of the audio component or the integrated component and the main body which in detachably connectable to the module housing (see page 18 of Applicant’s Remarks). 
Regarding Applicant’s first argument, Examiner believes that under a broadest reasonable interpretation, Yeo still discloses the integrated module disclosed in amended claims 1 and 11. Applicant amends claims 1 and 11 to read “wherein the module housing is detachably connectable to a main body”. However, Yeo discloses, in Figure 1B, where the control apparatus 100 is detachably connected to the main body (display apparatus 200) through cable 10. In light of Applicant’s amendments, Examiner interprets the module housing of the control apparatus 100 to be the outer housing of 100, which includes port unit 100a (see Figure 1B and Paragraph [0080] in Yeo). Under this interpretation, cable 10 detachably connects (through connectors 10a/b and connector 195a of port unit 100a) the control apparatus 100 and the main body 200. 
Regarding Applicant’s second argument, Examiner believes that under a broadest reasonable interpretation, Yeo still discloses the integrated module disclosed in amended claims 1 and 11. Applicant amends claims 1 and 11 to read “wherein the transmission hole is provided for a transmission line, which enables an establishment of an electrical connection between at least one of the audio input component or the integrated component and the main body”. In the Non-Final Action (on pages 4-9), Examiner interpreted the transmission hole to be the “hole in outer housing of 100 accommodating 195a”. Despite Applicant’s arguments, Examiner believes that the hole in 100 accommodating 195a provides a space for which cable 10 can connect to 195a and allow for the electrical connection between control apparatus 100 and main body (display apparatus 200). However, in light of Applicant’s amendment’s, Examiner interprets the transmission hole as connector 195a, where connector 195a has an inside portion (see Paragraph [0161] in Yeo) to accommodate connector 10a of cable 10, and thus enables the establishment of an electrical connection between the components of control apparatus 100 and the main body (display apparatus 200).
Regarding Applicant’s third argument, Examiner believes that under a broadest reasonable interpretation, Yeo still discloses the integrated module disclosed in amended claims 11 and 12. Applicant amends claim 11 to read: (a) “wherein the module housing is detachably connectable to a main body” and (b) “wherein the transmission hole is provided for a transmission line, which enables establishment of an electrical connection between at least one of the audio input component or the integrated component and the main body”. 
Examiner believes Lee discloses amendment (a) above, because Lee discloses (in Figures 1-5) a module housing (housing 143) being detachable connected to the main body (110, including front case 111 and rear cover 112) through screw S and fastening hole 143b (see Figure 2 in Lee), where the integrated module (140) is mounted/installed to the top of the main body (111 of 110) (see Figures 1-5 and Paragraph [0048]). Regardless of whether a shrouding (see mount 112a in Figure 2) as part of the main body 110 is provided for the integrated module (140), that shrouding does not prevent the integrated module (140) is removably detachable or uninstalled to main body 110 through screw S.   
Examiner also believes Lee discloses amendment (b) above. In the Non-Final Action (on pages 6-7), Examiner interpreted the transmission hole as the “hole in 143 accommodating 146s”, and maintains that this interpretation still satisfies the claim 11 as amended. Regardless of whether part of integrated module (140) is mounted inside the main body 110, the module housing (housing 143, which includes a front housing 143F and a rear housing 143R) has an opening/hole (see Figures 1-5) in the bottom of housing 143 that allows for the cables 146 to extend between 143 and circuit board 150 of the main body 110, where Paragraph [0056] specifies circuit board 150 is part of main body 110. Examiner believes this opening/hole is fairly characterized as a transmission hole that enables the establishment of an electrical connection between at least one of the audio input component or the integrated component and the main body. 
For these reasons and the reasons set forth below, Examiner maintains that Yeo anticipates claims 1, 2, 11, and 13 and that Lee anticipates claims 11 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US Publication No. 2017/0076658, as cited in IDS).
Regarding claim 1, Yeo discloses an integrated module, comprising: a module housing (outer housing of control apparatus 100, including port unit 100a) having a transmission hole (Figure 1B, connector 195a), wherein the module housing (housing of 100) is detachably connectable (through cable 10) to a main body (display apparatus 200), the main body (200) comprising a display (display panel 2270); 
an audio input component (microphone 140) located in the module housing (housing of 100) (see Figure 2B); and 
an integrated component (light source driver 185) located in the module housing (housing of 100) (see Figure 2B), the integrated component (185) comprising multiple functional devices of different types (multiple functional components depicted on 185a in Figure 5A allowing light source driver 185 to complete tasks listed in Paragraph [0150]); 
wherein the transmission hole (195a) is provided for a transmission line (10 connecting to 195a) which enables an establishment of an electrical connection between at least one of the audio input component (140) or the integrated component (185) and the main body (200) (Paragraphs [0097]-[0100] and [0108], 10 connecting to 195a establishing electrical connection between 200 and integrated components of 100, those components including light source driver 185, audio output unit 175, first communication unit 130, microphone 140, and input/output unit 160).
Regarding claim 2, Yeo discloses the integrated module of claim 1, and further discloses wherein: the transmission hole (195a) is located on a first housing (rear surface of 100, see Figure 1B) of the module housing (housing of 100); 
the audio input component (microphone 140) is mounted on a first circuit board (Paragraph [0095], 140 mounted on main board 101) and faces a second housing (components of main board 101 facing side surface, see Figure 5A) of the module housing (housing of 100), the second housing (side surface of 100) being adjacent to the first housing (rear surface of 100); and 
the integrated component (light source driver 185) is mounted on a second circuit board (Figure 5A, 185a being separate circuit board from 101) and faces a third housing (185a facing front surface of housing of 100) of the module housing (housing of 100), the third housing (front surface of 100) being adjacent to the second housing (side surface of 100).
Alternatively, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US Publication No. 2017/0076658, as cited in IDS). (NOTE: Alternative rejection interpreting “an integrated component” as a different component from previous rejection of claim 1 using Yeo. Claims 2 and 7 are rejected below using this alternative rejection.)
Regarding claim 1, Yeo discloses an integrated module, comprising: a module housing (outer housing of control apparatus 100, including port unit 100a) having a transmission hole (Figure 1B, connector 195a), wherein the module housing (housing of 100) is detachably connectable (through cable 10) to a main body (display apparatus 200), the main body (200) comprising a display (display panel 2270);
an audio input component (microphone 140) located in the module housing (housing of 100) (see Figure 2B); and 
an integrated component (first communication unit 130) located in the module housing (housing of 100) (see Figure 2B), the integrated component (130) comprising multiple functional devices of different types (130 comprising 131, 132, and 133, see Figure 2B); 
wherein the transmission hole (Figure 1B, connector 195a) is provided for a transmission line (10 connecting to 195a) which enables an establishment of an electrical connection between at least one of the audio input component (140) or the integrated component (130) and the main body (200) (Paragraphs [0097]-[0100] and [0108], 10 connecting to 195a establishing electrical connection between 200 and integrated components of 100, those components including light source driver 185, audio output unit 175, first communication unit 130, microphone 140, and input/output unit 160).
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by in view of Lee (US Publication No. 2013/0169734).
Regarding claim 11, Lee discloses display equipment (display apparatus 100), comprising: a main body (main body 110) comprising a display (display panel 120); 
and an integrated module (video call unit 140), the integrated module (140) comprising: 
a module housing (housing 143) having a transmission hole (Figure 5, holes in 143 accommodating cables 146s), wherein the module housing (143) is detachable connectable (through screw S and fastening hole 143b) to the main body (110, including front case 111 and rear case 112); 
an audio input component (microphone module 142) located in the module housing (143) (see Figure 5); 
and an integrated component (comprised of camera module 141 and communication unit 145) located in the module housing (143), the integrated component (141/145) comprising multiple functional devices of different types (141 being a camera module and 145 being a communication module); 
wherein the transmission hole (Figure 5, holes in 143 accommodating 146s) is provided for a transmission line (146s) which enables establishment of an electrical connection between at least one of the audio input component (142) or the integrated component (141/145) and the main body (110) (146s connected 141, 142, and 145 to circuit board 150 of 110).
Regarding claim 12, Lee discloses the display equipment of claim 12, wherein: the main body (110) further comprises a motherboard (150) (see Figure 1); 
the motherboard (150) and the display (120) are located inside an equipment housing (housing body of 100); and the transmission line (146) of the integrated module (140) is connected to the motherboard (150) (see Figures 1 and 2).
Alternatively, claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US Publication No. 2017/0076658, as cited in IDS). (NOTE: Claims 14-16 and 18-20 are rejected below using this alternative rejection).
Regarding claim 11, Yeo discloses display equipment, comprising: a main body (display apparatus 200) comprising a display (display panel 2270); 
and an integrated module (control apparatus 100), the integrated module (100) comprising: 
a module housing (housing of control apparatus 100, including port unit 100a) having a transmission hole (connector 195a), wherein the module housing (housing of 100) is detachably connectable (through cable 10) to a main body (display apparatus 200); 
an audio input component (microphone 140) located in the module housing (housing of 100) (see Figure 2B); 
and an integrated component (light source driver 185) located in the module housing (housing of 100), the integrated component (185) comprising multiple functional devices of different types (multiple functional components depicted on 185a in Figure 5A allowing light source driver 185 to complete tasks listed in Paragraph [0150]); 
wherein the transmission hole (Figure 1B, connector 195a) is provided for a transmission line (10 connecting to 195 at 195a) which enables establishment of an electrical connection between at least one of the audio input component (140) or the integrated component (185) and main body (200) (Paragraphs [0097]-[0100] and [0108], 10 connecting to 195a establishing electrical connection between 200 and integrated components of 100, those components including light source driver 185, audio output unit 175, first communication unit 130, microphone 140, and input/output unit 160).
Regarding claim 13, Yeo discloses the display equipment of claim 11, and further discloses wherein: the transmission hole (195a) is located on a first housing (rear surface of 100, see Figure 1B) of the module housing (housing of 100);
the audio input component (140) is mounted on a first circuit board (Paragraph [0095], 140 mounted on main board 101a) and faces a second housing (components of main board 101 facing side surface of 100, see Figure 5A) of the module housing (housing of 100), the second housing (side surface of 100) being adjacent to the first housing (rear surface of 100); and 
the integrated component (185) is mounted on a second circuit board (Figure 5A, 185a being separate circuit board from 101) and faces a third housing (185a facing front surface of 100) of the module housing (housing of 100), the third housing (front surface of 100) being adjacent to the second housing (side surface of 100).
Alternatively, claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US Publication No. 2017/0076658, as cited in IDS). (NOTE: Alternative rejection interpreting “an integrated component” as a different component from previous alternative rejection of claim 11 using Yeo. Claims 13 and 17 are rejected below using this alternative rejection.)
Regarding claim 11, Yeo discloses display equipment, comprising: a main body (display apparatus 200) comprising a display (display panel 2270); 
and an integrated module (control apparatus 100), the integrated module (100) comprising: 
a module housing (outer housing of control apparatus 100, including port unit 100a) having a transmission hole (connector 195a), wherein the module housing (outer housing of 100) is detachable connected (through cable 10) to the main body (200); 
an audio input component (microphone 140) located in the module housing (housing of 100) (see Figure 2B); 
an integrated component (first communication unit 130) located in the module housing (housing of 100) (see Figure 2B), the integrated component (130) comprising multiple functional devices of different types (130 comprising 131, 132, and 133, see Figure 2B); 
wherein the transmission hole (Figure 1B, connector 195a) is provided for a transmission line (10 connecting to 195 at 195a) which enables establishment of an electrical connection between at least one of the audio input component (140) or the integrated component (130) and the main body (200) (Paragraphs [0097]-[0100] and [0108], 10 connecting to 195a establishing electrical connection between 200 and integrated components of 100, those components including light source driver 185, audio output unit 175, first communication unit 130, microphone 140, and input/output unit 160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US Publication No. 2017/0076658, as cited in IDS). (NOTE: Alternative rejection interpreting “the integrated component” as a different component from previous rejections of claim 2 and 13 using Yeo, as noted above. Claims 7 and 17 are rejected below using these alternative rejections.)
Regarding claim 2, Yeo discloses the integrated module of claim 1, and further discloses wherein: the transmission hole (195a) is located on a first housing (rear surface of 100, see Figure 1B) of the module housing (100); 
the audio input component (microphone 140) is mounted on a first circuit board (Paragraph [0095], 140 mounted on main board 101) and faces a second housing (components of main board 101 facing side surface, see Figure 5A) of the module housing (100), the second housing (side surface of 100) being adjacent to the first housing (rear surface of 100); and 
the integrated component (130) is mounted on a second circuit board (Paragraphs [0094], 130 being separate from main board 101) and faces a third housing (front surface of 100) of the module housing (housing of 100), the third housing (front surface of 100) being adjacent to the second housing (side surface of 100).
Yeo does not explicitly state that the integrated component (130) “faces a third housing of the module housing, the third housing being adjacent to the second housing.” However, one of ordinary skill in the art would have recognized that the integrated component facing the third housing as in the claimed invention would perform the same operation as the integrated module in Yeo. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have oriented the integrated component such that it faces a third housing of the module housing, the third housing being adjacent to the second housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Regarding claim 13, Yeo discloses the integrated module of claim 11, and further discloses wherein: the transmission hole (195a) is located on a first housing (rear surface of 100, see Figure 1B) of the module housing (housing of 100); 
the audio input component (microphone 140) is mounted on a first circuit board (Paragraph [0095], 140 mounted on main board 101) and faces a second housing (components of main board 100 facing side surface, see Figure 5A) of the module housing (housing of 100), the second housing (side surface of 100) being adjacent to the first housing (rear surface of 100); and 
the integrated component (first communication unit 130) is mounted on a second circuit board (Paragraphs [0094], 130 being separate from main board 101) and faces a third housing (front surface of 100) of the module housing (housing of 100), the third housing (front surface of 100) being adjacent to the second housing (side surface of 100).
Yeo does not explicitly state that the integrated component (130) “faces a third housing of the module housing, the third housing being adjacent to the second housing.” However, one of ordinary skill in the art would have recognized that the integrated component facing the third housing as in the claimed invention would perform the same operation as the integrated module in Yeo. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have oriented the integrated component such that it faces a third housing of the module housing, the third housing being adjacent to the second housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claims 3-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US Publication No. 2017/0076658, as cited in IDS) in view of Wortman (US Publication No. 2001/0053067) and Geiger (US Publication No. 2014/0263973).
Regarding claim 3, Yeo discloses the integrated module of claim 2, and further discloses where the first circuit board (101) is provided with at least one notch (notches between components located on left side of 101 in Figure 5A) facing an opening (opening 100b), but does not disclose wherein: the second housing is provided with an opening for outputting light; and the multiple functional devices comprise a breathing light, a light guide device being between the breathing light and the notch.
However, Wortman teaches an integrated module (10) wherein: a second housing (12) is provided with an opening (16 and 18) for outputting light (Paragraph [0018], 16 and 18 being light holes); and the multiple functional devices (devices on 14 including 22, 24, 26 and 28, where 14 corresponds to 185a in Yeo) comprise a breathing light (22 and 24 being indicator lights).
 Geiger teaches (in Figure 3) a light guide device (48) being between various types of light diodes (32, 36, and 42). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the openings and breathing lights of Wortman to the second housing and second circuit board of Yeo, and combine of the light guides of Geiger around breathing lights of Yeo as modified by Wortman, such that the light guides would necessarily be located between the notches in the first circuit board and the breathing lights. Combining the openings and breathing lights would have allowed the module to communicate different statuses of the integrated module to the user, and combining the light guides would have prevented light leakage between the different breathing lights (Paragraph [0025] in Geiger). 
Regarding claim 4, Yeo in view of Wortman and Geiger teaches integrated module of claim 3, but does not explicitly teach wherein a length of the notch (notches between components located on left side of 101 in Figure 5A in Yeo) on the first circuit board (101 in Yeo) is same as a length of a line of a plurality of breathing lights (24 and 26 in Yeo as modified by Wortman and Geiger) on the second circuit board (14 in Wortman corresponding to 185A in Yeo).
However, regarding the limitation “a length of the notch on the first circuit board is same as a length of a line of a plurality of breathing lights on the second circuit board”, since the integrated module of claimed invention has similar structure and proportion to the integrated module of Yeo as modified by Wortman and Geiger, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Regarding claim 5, Yeo in view of Wortman and Geiger the integrated module of claim 3, wherein: the second circuit board (185a in Yeo corresponding to 14 in Wortman) is parallel to the third housing (185a being parallel to front surface of 100 in Yeo, see Figure 5A in Yeo) and comprises a first outer surface (Figure 5A in Yeo, outer surface of 185a facing front surface of 100) facing the third housing (front surface of 100), the first outer surface (outer surface of 185a facing front surface of 100) being provided with at least one mounting location (Figure 1 in Yeo, locations on 14 corresponding to 22 and 24), and the breathing light (22 and 24) is located at the at least one mounting location (location on second circuit board as depicted in Figure 1 in Wortman), a light-emitting surface (tips of 22 and 24 facing 16 and 18) of the breathing light (22 and 24) facing the second housing (second surface of Yeo corresponding to surface of 12 in Wortman accommodating 16 and 18).
Regarding claim 6, Yeo in view of Wortman and Geiger integrated module of claim 5, and further teaches (in Yeo) wherein: the second circuit board (185a) further comprises a second outer surface facing (outer surface of 185a facing rear surface of 100) the first housing (rear surface of 100), the second outer surface (rear of 185a) being opposite to the first outer surface (rear surface of 185a being opposite front surface of 185a); and the multiple functional devices (devices of light source driver 185) comprise connecting pins (Paragraph [0159], connecting pins associated with 195a connected to 185) being connected to the transmission line (10) passing through the transmission hole (195a), and configured to provide an electric connection for the second circuit board (185a) (see Paragraph [0158]-[0162]).
Yeo as previously modified by Wortman and Geiger does not explicitly disclose that a connector is located on the second outer surface. However, Wortman further teaches a connector (28) located on the first outer surface of a second circuit board (first outer surface of 14 corresponding to the mounting locations of the breathing lights 22 and 24).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the connecting pins on the second circuit board of Yeo as previously modified by Wortman and Geiger to include the connector of Wortman. Doing so would have allowed the second circuit board to be disconnected from the transmission hole to be easily replaced or upgraded.
Yeo as modified by Wortman and Geiger discloses that the connector is located on the first outer surface of the second circuit board, as opposed to the second outer surface. However, one of ordinary skill in the art would have recognized that the connector on the second outer surface of the second circuit board in the present invention would perform the same operation as the connector on the first outer surface of the second circuit board from Yeo as modified by Wortman and Geiger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the connector on the first outer surface of the second circuit board, as opposed to the second outer surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Regarding claim 14, Yeo discloses the display equipment of claim 13, and further discloses where the first circuit board (101) is provided with at least one notch (notches between components located on left side of 101 in Figure 5A) facing an opening (opening 100b), but does not disclose wherein: the second housing is provided with an opening for outputting light; and the multiple functional devices comprise a breathing light, a light guide device being between the breathing light and the notch.
However, Wortman teaches an integrated module (10) wherein: a second housing (12) is provided with an opening (16 and 18) for outputting light (Paragraph [0018], 16 and 18 being light holes); and the multiple functional devices (devices on 14 including 22, 24, 26 and 28, where 14 corresponds to 185a in Yeo) comprise a breathing light (22 and 24 being indicator lights).
 Geiger teaches (in Figure 3) a light guide device (48) being between various types of light diodes (32, 36, and 42). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the openings and breathing lights of Wortman to the second housing and second circuit board of Yeo, and combine of the light guides of Geiger around breathing lights of Yeo as modified by Wortman, such that the light guides would necessarily be located between the notches in the first circuit board and the breathing lights. Combining the openings and breathing lights would have allowed the module to communicate different statuses of the integrated module to the user, and combining the light guides would have prevented light leakage between the different breathing lights (Paragraph [0025] in Geiger).
Regarding claim 15, Yeo in view of Wortman and Geiger teaches the display equipment of claim 14, and further teaches wherein a length of the notch (notches between components located on left side of 101 in Figure 5A in Yeo) on the first circuit board (101 in Yeo) is same as a length of a line of a plurality of breathing lights (24 and 26 in Yeo as modified by Wortman and Geiger) on the second circuit board (14 in Wortman corresponding to 185A in Yeo).
However, regarding the limitation “a length of the notch on the first circuit board is same as a length of a line of a plurality of breathing lights on the second circuit board”, since the integrated module of claimed invention has similar structure and proportion to the integrated module of Yeo as modified by Wortman and Geiger, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 16, Yeo in view of Wortman and Geiger the display equipment of claim 14, wherein: the second circuit board (185a in Yeo corresponding to 14 in Wortman) is parallel to the third housing (185a being parallel to front surface of 100 in Yeo, see Figure 5A in Yeo) and comprises a first outer surface (Figure 5A in Yeo, outer surface of 185a facing front surface of 100) facing the third housing (front surface of 100), the first outer surface (outer surface of 185a facing front surface of 100) being provided with at least one mounting location (Figure 1 in Yeo, locations on 14 corresponding to 22 and 24), and the breathing light (22 and 24) is located at the at least one mounting location (location on second circuit board as depicted in Figure 1 in Wortman), a light-emitting surface (tips of 22 and 24 facing 16 and 18) of the breathing light (22 and 24) facing the second housing (second surface of Yeo corresponding to surface of 12 in Wortman accommodating 16 and 18).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US Publication No. 2017/0076658) in view of Geiger (US Publication No. 2014/0263973).
Regarding claim 7, Yeo discloses the integrated module of claim 2, and further discloses wherein the multiple functional devices (130 comprising 131, 132, and 133, see Figure 2B) comprise an infrared collector (Paragraph [0123], IrDa), a collecting surface (Paragraph [0121]-[0123], 133 of 130 receiving signal from remote controller) of the infrared collector (IrDa) facing the second housing (side surface of 100).
Yeo does not explicitly disclose that the infrared collector faces the second housing, or that the second housing is made of material that allows infrared light to pass through. 
However, one of ordinary skill in the art would have recognized that the infrared collector oriented in the position of the claimed invention would perform the same operation as the infrared collector in Yeo. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have oriented the infrared collector such that it faces a second housing of the module housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Additionally, Geiger teaches (in Figure 2) an integrated module (30) with a housing (50) made of a material (50 including transparent portions 52 and 56) that allows infrared light to pass through (see Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified second housing of Yeo to include the material of the module housing of Geiger. Doing so would have helped focus the radiation and lighting coming in and out of the second housing (Paragraph [0027] in Geiger).
Regarding claim 17, Yeo discloses the integrated module of claim 13, and further discloses wherein the multiple functional devices (130 comprising 131, 132, and 133, see Figure 2B) comprise an infrared collector (Paragraph [0123], IrDa), a collecting surface (Paragraph [0121]-[0123], 133 of 130 receiving signal from remote controller) of the infrared collector (IrDa) facing the second housing (side surface of 100).
Yeo does not explicitly disclose that the infrared collector faces the second housing, or that the second housing is made of material that allows infrared light to pass through. 
However, one of ordinary skill in the art would have recognized that the infrared collector oriented in the position of the claimed invention would perform the same operation as the infrared collector in Yeo. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have oriented the infrared collector such that it faces a second housing of the module housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Additionally, Geiger teaches (in Figure 2) an integrated module (30) with a housing (50) made of a material (50 including transparent portions 52 and 56) that allows infrared light to pass through (see Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified second housing of Yeo to include the material of the module housing of Geiger. Doing so would have helped focus the radiation and lighting coming in and out of the second housing (Paragraph [0027] in Geiger).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US Publication No. 2017/0076658, as cited in IDS) in view of Sherry (US Patent No. 5,757,617) and Lee (US Publication No. 2013/0169734).
Regarding claim 8, Yeo discloses the integrated module of claim 2, and further discloses wherein: the audio input component (140) comprises a sound receiver (Paragraph [0124]-[0127], 140 being a microphone receiving user’s voice) and a second housing (side surface of 100), but does not disclose where the first circuit board is adhered to the second housing; the second housing has a sound hole; or the audio input component comprises a sound receiver aligned with the sound hole.
However, Sherry teaches (in Figure 5A and Column 9, lines 21-43) where a circuit board (130) is adhered to a second housing (82 and 84, where 82 and 84 correspond to the side housings, including second housing, of Yeo) with an adhesive (Column 9, lines 21-43, 131 being an adhesive foam material that is adhered to the edges of the printed circuit boards)
Lee teaches (in Figures 5) an integrated module (240) having a second housing (143) with a sound hole (plurality of holes on face of 143), and an audio component (142) comprising a sounds receiver (142 being a microphone) aligned with the sound hole (plurality of holes on face of 143, see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined adhesive of Sherry to the first circuit board and second housing of Yeo, and combined the sound hole of Lee to the second housing of Yeo. Doing so would have provided an insulating means for which to mount the first circuit board within the housing (Column 9, lines 21-43 in Sherry) so as to prevent the first circuit board from rattling or moving during operation, and provided a path for the transmission of sound between the integrated module and user to ensure said transmission was clear and not muffled. 
Regarding claim 18, Yeo discloses display equipment of claim 13, and further discloses wherein: the audio input component (140) comprises a sound receiver (Paragraph [0124]-[0127], 140 being a microphone receiving user’s voice) and a second housing (side surface of 100), but does not disclose where the first circuit board is adhered to the second housing; the second housing has a sound hole; or the audio input component comprises a sound receiver aligned with the sound hole.
However, Sherry teaches (in Figure 5A and Column 9, lines 21-43) where a circuit board (130) is adhered to a second housing (82 and 84, where 82 and 84 correspond to the side housings, including second housing, of Yeo) with an adhesive (Column 9, lines 21-43, 131 being an adhesive foam material that is adhered to the edges of the printed circuit boards)
Lee teaches (in Figures 5) an integrated module (240) having a second housing (143) with a sound hole (plurality of holes on face of 143), and an audio component (142) comprising a sounds receiver (142 being a microphone) aligned with the sound hole (plurality of holes on face of 143, see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined adhesive of Sherry to the first circuit board and second housing of Yeo, and combined the sound hole of Lee to the second housing of Yeo. Doing so would have provided an insulating means for which to mount the first circuit board within the housing (Column 9, lines 21-43 in Sherry) so as to prevent the first circuit board from rattling or moving during operation, and provided a path for the transmission of sound between the integrated module and user to ensure said transmission was clear and not muffled. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US Publication No. 2017/0076658, as cited in IDS) in view of Sherry (US Patent No. 5,757,617), Lee (US Publication No. 2013/0169734), and Trudnak (US Publication No. 2021/0272424).
Regarding claim 9, Yeo in view of Sherry and Lee teaches the integrated module of claim 8, and further teaches wherein: the first circuit board (101 in Yeo) comprises a side surface (edge of 101), the side surface (edges of 101) being perpendicular to a surface (edges being perpendicular to front and back of first circuit board) adhesively connected to the second housing (82 and 84 in Sherry corresponding to side surfaces of 100) (Figure 5A, adhesive guides 131 being located on edges and front and back of circuit boards 130), and facing the second housing (82 and 84 corresponding to side surfaces of 100). 
Yeo in view of Sherry and Lee does not teach the side surface facing the first housing, or a light-shielding plate is provided on an inner side of the first housing, the light-shielding plate covering the side surface of the first circuit board, and an area of the light-shielding plate being no less than an area of the side surface.
However, one of ordinary skill in the art would have recognized that side surface of the first circuit board facing the first housing as in the claimed invention would perform the same operation as the side surface of the first circuit board facing the second housing as in Yeo. Further, Paragraphs [0317] in Yeo supports rearranging the first circuit board within the module housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have oriented the first circuit board such that the side surfaces of the first circuit board were oriented towards the first housing and the rear of the first circuit board was adhered to the second housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)). 
Additionally, Trudnak teaches (in Paragraph [0030]) a light shielding plate (420, where Paragraph [0030] teaches a similar light shield can be placed around the circuit board) is provided in an inner side of a first housing (14), the light-shielding plate (420) covering the side surface (edges of 350) of the first circuit board (350 in Trudnak corresponding to 101 in Yeo), and an area of the light-shielding plate (420) being no less than an area of the side surface (edge of 350). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the light shield of Trudnak to the first housing of Yeo as modified by Sherry and Lee. Doing so would have segmented the module so as to not allow light to travel throughout the device, but rather be directed outside the device to be viewed by the user (Paragraph [0030] in Trudnak).
Regarding claim 19, Yeo in view of Sherry and Lee teaches the display equipment of claim 18, and further teaches wherein: the first circuit board (101 in Yeo) comprises a side surface (edge of 101), the side surface (edges of 101) being perpendicular to a surface (edges being perpendicular to front and back of first circuit board) adhesively connected to the second housing (82 and 84 in Sherry corresponding to side surfaces of 100) (Figure 5A, adhesive guides 131 being located on edges and front and back of circuit boards 130), and facing the second housing (82 and 84 corresponding to side surfaces of 100). 
Yeo in view of Sherry and Lee does not teach the side surface facing the first housing, or a light-shielding plate is provided on an inner side of the first housing, the light-shielding plate covering the side surface of the first circuit board, and an area of the light-shielding plate being no less than an area of the side surface.
However, one of ordinary skill in the art would have recognized that side surface of the first circuit board facing the first housing as in the claimed invention would perform the same operation as the side surface of the first circuit board facing the second housing as in Yeo. Further, Paragraphs [0317] in Yeo supports rearranging the first circuit board within the module housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have oriented the first circuit board such that the side surfaces of the first circuit board were oriented towards the first housing and the rear of the first circuit board was adhered to the second housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)). 
Additionally, Trudnak teaches (in Paragraph [0030]) a light shielding plate (420, where Paragraph [0030] teaches a similar light shield can be placed around the circuit board) is provided in an inner side of a first housing (14), the light-shielding plate (420) covering the side surface (edges of 350) of the first circuit board (350 in Trudnak corresponding to 101 in Yeo), and an area of the light-shielding plate (420) being no less than an area of the side surface (edge of 350). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the light shield of Trudnak to the first housing of Yeo as modified by Sherry and Lee. Doing so would have segmented the module so as to not allow light to travel throughout the device, but rather be directed outside the device to be viewed by the user (Paragraph [0030] in Trudnak).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US Publication No. 2017/0076658, as cited in IDS) in view of Wortman (US Publication No. 2001/0053067).
Regarding claim 10, Yeo discloses the integrated module of claim 2, but does not disclose wherein the multiple functional devices comprise a button located on the second circuit board, a control surface of the button facing the third housing.
However, Wortman discloses an integrated module (10) wherein the multiple functional devices (22, 24, 26, and 28) comprise a button (26) located on a circuit board (14), a control surface (front surface of 26, see Figure 1) of the button (26) facing a third housing (side of housing 12 with 20 corresponding to rear surface of 100 in Yeo). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the button of Wortman to the second circuit board of Yeo. Doing so would have allowed the user to input control to operate the functional components of the integrated module. 
Regarding claim 20, Yeo discloses the integrated module of claim 13, but does not disclose wherein the multiple functional devices comprise a button located on the second circuit board, a control surface of the button facing the third housing.
However, Wortman discloses an integrated module (10) wherein the multiple functional devices (22, 24, 26, and 28) comprise a button (26) located on a circuit board (14), a control surface (front surface of 26, see Figure 1) of the button (26) facing a third housing (side of housing 12 with 20 corresponding to rear surface of 100 in Yeo). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the button of Wortman to the second circuit board of Yeo. Doing so would have allowed the user to input control to operate the functional components of the integrated module. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/        Primary Examiner, Art Unit 2841